     1
                                                                                FILED
 2                                                                   CLERK, U.S. DISTRICT COURT
                                                               .
                                                               ,~~
 3
                                                               '~ + 'JM13!ZQ~Q
                                                               '
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
         UNITED STATES OF AMERICA,                         Case No.: ~;~~}-7 ► iU -- (,~
11
                                 Plaintiff,                ORDER OF DETENTION PENDING
12                                                         FURTHER REVOCATION
                         v.                                PROCEEDINGS
13                                                         (FED. R. CRIM. P. 32.1(a)(6); 18
14       ~~~ ~Defend
              ~ ~~~
                    ant.
                                                            J.S.C. § 3143(a)(1))

15
16             The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~a~+ rZ.~v~n                            District of
18       (
         ~ ~•~'r'n`~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20             Having conducted a detention hearing pursuant to Federal Rule of Criminal
21       Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a}(1), the Court finds that:
22 A. (~          The defendant has not met his/her burden of establishing by clear and
23                convincing evidence that he/she is not likely to flee if released under 18
24                U.S.C. § 3142(b) or (c). This finding is based on the following:
25                (~()        information in the Pretrial Services Report and Recommendation
26                (~)         information in the violation petition and reports)
27                (~          the defendant's nonobjection to detention at this time
28                ( )         other:


                                                       1
     1         and/ or
     2 B. ~    The defendant has not met his/her burden of establishing by clear
                                                                                    and
     3         convincing evidence that he/she is not likely to pose a danger to
                                                                                   the
     4         safety of any other person or the community if released under 18
                                                                                   U.S.C.
     5        § 3142(b} or (c}. This finding is based on the following:
 6            (1Q    information in the Pretrial Services Report and Recommendation
 7            (~     information in the violation petition and reports)
 8            (~     the defendant's nonobjection to detention at this time
 9            () other:
 10
1 1 IT THEREFORE IS ORDERED that the defendant be detained pendi
                                                                 ng           the further
12 revocation proceedings.
13
                         ? l ~ Zo ?~
14 Dated: 3a,,,,~~,,..~/ j
15                                               United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
